I wish
to congratulate you, Sir, on your election to preside
over the General Assembly at its sixtieth session. I am
convinced that your talent will enable us to take useful
decisions. You can count on the full cooperation of my
delegation. I also thank the Secretary-General for his
efforts to renew the Organization and his work on
behalf of the international community.
This general debate is being held after the summit
to review the implementation of the Millennium Goals,
in which many heads of State or Government
participated, including the President of my country.
The work accomplished by the President at that
Meeting will help to overcome the difficulties facing
the Organization.
For the Argentine Republic, respect for the rule
of law is an essential premise. We believe that
democracy is a universal value that is not the heritage
of any country or region in particular. Day after day,
we strive to improve its quality and to ensure the rule
of law and the impartiality and independence of our
judiciary.
Mr. Singh (India), Vice-President took the Chair.
Respect for human rights, whose protective
norms form part of our Constitution, is another of our
concerns. In my country, promoting and protecting
human rights is a State policy that is part of our
democratic identity as a nation and therefore is one of
the main underpinnings of our foreign policy.
Defending the right to life and the right to dignity
of men and women throughout the world does not
allow half-hearted words or half-hearted solutions.
That is due to the importance that human rights have
acquired in the international arena as a factor in the
preservation of peace, development and democracy, as
well as in the cruel historic circumstances through
which my country had to struggle.
We can never devote too much energy to
promoting and protecting the human rights of all
peoples of the world. Intolerance, censorship, torture
and cruelty, even when they are presented as excesses
committed in the name of beliefs, deny the validity of
the forum in which we are now speaking, and they will
continue to do so as long as they exist.
In the context of its lasting commitment to
policies for social inclusion, my country, a few days
ago, adopted a national plan against discrimination. It
unconditionally supports the progress of the
negotiations currently taking place in the Organization
to achieve a comprehensive convention for people with
disabilities and hopes that work on that convention will
be completed in the course of the coming year.
International solidarity can do a great deal for
those deprived of their fundamental rights and
freedoms, especially as nobody expects such torments
to come upon them. That is why, from the start of the
discussions on United Nations reform, we have taken a
very active stance to strengthen and perfect the
universal system for the protection of human rights,
making sure that those rights occupy the central
position that is their rightful place.
There are few things in which men have not
believed — as few as those things they did not expect.
For that reason, in a country whose citizens were
allowed to think that impunity is possible, those that
survived must work to prevent history from being
repeated.
We therefore support the creation of a Human
Rights Council as an essential organ of the United
Nations and to give the issue of human rights the same
importance as that attached to development and
security. During the ongoing negotiations, Argentina
will work decisively to establish an organ that can
carry out vigorous and effective action to promote and
protect human rights in all the world.
Strengthening global justice is necessary to put a
stop to massive human rights violations, genocide and
crimes against humanity. Argentina is involved in the
27

fight against impunity for those crimes and
unconditionally supports the International Criminal
Court.
We welcome the adoption of Security Council
resolution 1593 (2005), which refers the situation of
Darfur to the Prosecutor of the International Criminal
Court. That resolution represents a very important step
in the strengthening of the institutions established
under the Rome Statute. It is a historical precedent
linked to the achievement of two main goals of the
United Nations: peace and basic rights.
Argentina, which in its past suffered systematic
violations of human rights characterized by torture,
forced disappearances and summary executions of its
citizens, has taken decisive steps through its domestic
legislation to put an end to impunity. Our Supreme
Court recently ruled that the general amnesty laws
entitled “Punto Final” and “Obediencia debida” were
unconstitutional and that they were an obstacle to
attaining a postponed but necessary justice. Thus, we
join the efforts to ensure that those accountable for
crimes against humanity are tried and punished.
As the President of Argentina stated during the
recent summit, Argentina unequivocally condemns
terrorism in all its forms and manifestations, regardless
of the causes it invokes. Nothing can justify
indiscriminate attacks on innocent civilians and
non-combatants. We are strongly committed to fighting
that grave threat to international peace and security.
Our response to terrorism must be ethical and
morally valid, and must therefore be carried out in full
respect of the United Nations Charter, the rule of law,
international law, human rights, refugee law and
humanitarian law.
Given that we have to protect others from fear,
we must act in accordance with the principles of
legitimacy and proportionality and with the support of
international public opinion.
Argentina, the current Chair of the Security
Council’s 1267 (1999) Committee, responsible for
monitoring implementation of the sanctions against
members of the terrorist group Al-Qaida and the
Taliban, believes that the United Nations has a central
role to play in the coordinating the efforts and the
development of international mechanisms. We must
support those endeavours, particularly through the
strict and full implementation of Security Council
resolutions.
This year, my country ratified the 1999
International Convention for the Suppression of the
Financing of Terrorism. With that ratification, it
became a State party to the 12 international
conventions to combat terrorism. And we have just
signed the International Convention for the
Suppression of Acts of Nuclear Terrorism.
In spite of the efforts made, there has been an
increase in the number of attacks. That requires a
careful review and assessment of the objectives,
methods and approaches employed, as well as an
important effort by the international community to
bring conflicts to an end soon, eliminate aggressive
inequalities and achieve a fairer, more rational world.
There has recently been some important
conceptual progress towards the completion of an
international convention on terrorism. We hope that
this instrument can soon be adopted.
My country — which suffered two very serious
attacks, against the Israeli embassy in 1992 and against
the Argentine-Israeli Mutual Association (AMIA) in
Buenos Aires in 1994 — is determined to shed light on
those heinous and unjustifiable criminal acts.
Identifying and punishing the culprits is our deeply felt
duty to the innocent victims and their families. It is
also the desire of the Argentine people.
The United Nations is undergoing a reform
process that must be transparent, thorough and
adequate, and it must answer the urgent and undeniable
demands of our peoples. All main organs of the United
Nations should be thoroughly improved. The General
Assembly, the principal deliberative and decision-
taking authority, must find a way to ensure that its
voice is heard throughout the world. The Economic and
Social Council also needs to be thoroughly rethought
and restructured to make it more effective.
A vast majority has called for enhancing the
transparency and the effectiveness of the Security
Council. As part of the Uniting for Consensus
movement, Argentina will work for a Security Council
that includes new members only within the category of
non-permanent members, because we believe that we
should not create new privileges contrary to the
democratic spirit that should reign in the United
Nations. Council members should be accountable for
28

their actions, and that can be achieved through periodic
elections.
For its part, the Secretariat must continue its
process of professionalization and universalization to
better ensure its accountability and effectiveness.
Peacekeeping operations are among the most
effective tools of the United Nations to bring peace and
security to troubled peoples. Argentina is strongly
committed to these operations, in which it has
participated since 1958. Currently, we are contributing
to eight of them.
In particular, I would highlight efforts being
made in Haiti in the search for a peaceful and lasting
solution to Haiti’s serious challenges. We have long
known that the response to crisis does not end with the
establishment of a peacekeeping operation. Because of
this, we have established complex operations able to
promote stable solutions in all fields: namely security;
the rule of law; justice; institution-building;
disarmament, demobilization and reintegration; social
and economic development; human rights; and
democracy.
That is why we stress the importance of
establishing a Peacebuilding Commission.
Argentina supports the goals established at the
Millennium Summit and at Johannesburg and
Monterrey. Recent progress in development financing
shows that while developing countries have made
significant efforts to reform and streamline their
economies, these efforts have not been accompanied by
measures on the part of developed countries to fulfil
the commitments adopted at those conferences.
Once again, we urge developed countries to allot
0.7 per cent of their gross domestic product for
development assistance, to open their markets and to
do away with subsidies. We support the Monterrey
Consensus provisions on reform of the international
financial system to adapt the system to the new
challenges posed by the fulfilment of the Millennium
Development Goals.
We believe in the need to study and negotiate the
creation of new international financial instruments that
will prove more efficient in the ongoing fight against
hunger and poverty.
I turn now to two topics that are of utmost
importance to Argentina: first, the international trade
situation. As the summit outcome document that we
have adopted (resolution 60/1) states, international
trade is a fundamental tool for economic and social
development. It is, therefore, imperative that we
establish fair, equitable and rule-based international
trade that is inclusive and gives priority to
development. The ongoing World Trade Organization
(WTO) negotiations in the context of the Doha
development round are of key importance. It is
essential for the WTO to promote a fair international
trade system. Developed countries must eliminate
protectionist measures in the form of subsidies,
non-tariff barriers and arbitrary standards, which
distort and limit commercial exchanges, especially in
the agricultural sector.
The sixth WTO Ministerial Conference, to be
held in Hong Kong, is drawing near, and there is still a
great deal to be done. We hope that it will enable us to
increase the indirect benefits to be gained through
growing participation by developing countries in
international trade.
Secondly, we must also deal with the question of
external debt. International bodies must adopt
effective, broad, equitable and lasting solutions to the
problem of the debt of developing countries. The
concept of sustainability of external debt must be
redefined, bearing in mind the primary responsibility
of the State to maintain and stimulate development in
sectors such as health, education and promotion of
employment. It is illogical to transform developing
countries into relatively less-developed countries so
that when the desperate moment arrives, the debt
cancellation process can begin.
In conclusion, I also wish to refer here to the
question of the Malvinas Islands. Recovery of the full
exercise of sovereignty over the Malvinas, South
Georgia and South Sandwich Islands and the
surrounding maritime areas is among the national
interests that are an essential component of Argentina’s
identity as a democratic nation. All Argentines are
strongly committed to the peaceful settlement of this
dispute; this commitment is a priority of my country’s
foreign policy and is enshrined in our Constitution.
Argentina has repeatedly stated its willingness to
resume negotiations on sovereignty, as took place
between 1966 and 1982.
I wish to conclude by reiterating that we have an
opportunity to renew this Organization so that it is
29

better equipped to meet the numerous demands of
humanity. Everything we can achieve today will result
in benefits for future generations. We shall cooperate
with other United Nations Members to that end with
due modesty, as any party expecting the same level of
commitment from others would cooperate.